 


110 HR 552 IH: Pulmonary and Cardiac Rehabilitation Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 552 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Lewis of Georgia (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide coverage for cardiac rehabilitation and pulmonary rehabilitation services. 
 
 
1.Short titleThis Act may be cited as the Pulmonary and Cardiac Rehabilitation Act of 2007. 
2.Coverage of items and services under a cardiac rehabilitation program and a pulmonary rehabilitation program 
(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(1)in subsection (s)(2)— 
(A)in subparagraph (Z), by striking and at the end; 
(B)in subparagraph (AA), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(BB)items and services furnished under a cardiac rehabilitation program (as defined in subsection (ccc)) or under a pulmonary rehabilitation program (as defined in subsection (ddd)).; and 
(2)by adding at the end the following new subsections: 
 
(ccc)Cardiac rehabilitation program 
(1)The term cardiac rehabilitation program means a physician-supervised program (as described in paragraph (2)) that furnishes the items and services described in paragraph (3). 
(2)A program described in this paragraph is a program under which— 
(A)items and services under the program are delivered— 
(i)in a physician’s office; 
(ii)in a physician-directed clinic; or 
(iii)in a hospital on an outpatient basis; 
(B)a physician is immediately available and accessible for medical consultation and medical emergencies at all times items and services are being furnished under the program, except that, in the case of items and services furnished under such a program in a hospital, such availability shall be presumed; and 
(C)individualized treatment is furnished under a written plan established, reviewed, and signed by a physician every 30 days that describes— 
(i)the patient’s diagnosis; 
(ii)the type, amount, frequency, and duration of the items and services furnished under the plan; and 
(iii)the goals set for the patient under the plan. 
(3)The items and services described in this paragraph are— 
(A)physician-prescribed exercise; 
(B)cardiac risk factor modification, including education, counseling, and behavioral intervention (to the extent such education, counseling, and behavioral intervention is closely related to the individual’s care and treatment and is tailored to the individual’s needs); 
(C)psychosocial assessment; 
(D)outcomes assessment; and 
(E)such other items and services as the Secretary may determine, but only if such items and services are— 
(i)reasonable and necessary for the diagnosis or active treatment of the individual’s condition; 
(ii)reasonably expected to improve or maintain the individual’s condition and functional level; and 
(iii)furnished under such guidelines relating to the frequency and duration of such items and services as the Secretary shall establish, taking into account accepted norms of medical practice and the reasonable expectation of patient improvement. 
(4)The Secretary shall establish standards to ensure that a physician with expertise in the management of patients with cardiac pathophysiology who is licensed to practice medicine in the State in which a cardiac rehabilitation program is offered— 
(A)is responsible for such program; and 
(B)in consultation with appropriate staff, is involved substantially in directing the progress of individual patients in the program. 
(ddd)Pulmonary rehabilitation program 
(1)The term pulmonary rehabilitation program means a physician-supervised program (as described in subsection (ccc)(2) with respect to a program under this subsection) that furnishes the items and services described in paragraph (2). 
(2)The items and services described in this paragraph are— 
(A)physician-prescribed exercise; 
(B)education or training (to the extent the education or training is closely and clearly related to the individual’s care and treatment and is tailored to such individual’s needs); 
(C)psychosocial assessment; 
(D)outcomes assessment; and 
(E)such other items and services as the Secretary may determine, but only if such items and services are— 
(i)reasonable and necessary for the diagnosis or active treatment of the individual’s condition; 
(ii)reasonably expected to improve or maintain the individual’s condition and functional level; and 
(iii)furnished under such guidelines relating to the frequency and duration of such items and services as the Secretary shall establish, taking into account accepted norms of medical practice and the reasonable expectation of patient improvement. 
(3)The Secretary shall establish standards to ensure that a physician with expertise in the management of patients with respiratory pathophysiology who is licensed to practice medicine in the State in which a pulmonary rehabilitation program is offered— 
(A)is responsible for such program; and 
(B)in consultation with appropriate staff, is involved substantially in directing the progress of individual patients in the program.. 
(b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the date of the enactment of this Act. 
 
